UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1873



ABIGAIL ABBAS; HAIDER ABBAS,

                                            Plaintiffs - Appellants,


AMINA ABBAS, minor;     FATIMA   ABBAS,   minor;
HUSSAIN ABBAS, minor,

                                                          Plaintiffs,

          versus


RANDALL AVRAM, Attorney for Hunton & Williams,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-139-5-BO)


Submitted:   November 9, 1999             Decided:   December 2, 1999


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abigal Abbas, Haider Abbas, Appellants Pro Se. John Brendan Kelly,
Cary, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court’s order dismissing their

action for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Abbas v. Avram, No. CA-99-139-5-BO

(E.D.N.C. May 17, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                  2